DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1-2, 4, 8, 15, and 21 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 4,906,516) in view of Shin et al. (US 5,776,993) and further in view of Hatori et al. (US 2010/0075559).
	Regarding claims 1-2, and 21, Okamura discloses a thermoplastic resin foam layer preferably of poly(vinyl chloride) (PVC) resin (column 3, lines 15-20). The foamed layer having a density of not more than 0.6 g/cm3 (column 3, lines 35-40), overlapping the claimed density of 0.4 to 0.7 g/cm3 in claim 1 and 0.4 to 0.5 g/cm3 in claim 21.
	Okamura does not disclose the resin further including a thermoplastic polyurethane elastomer in an amount of 5 to 50 parts by mass per 100 parts by mass of the PVC resin and having a Shore A hardness of 50 to 80.
	Shin, in the analogous field of PVC foam compositions (column 1, lines 5-10) discloses a PVC foam comprising at least one type of compound including thermoplastic urethane elastomer (column 1, lines 10-25). Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), overlapping the claimed 5 to 50 parts by mass per 100 pars by mass of the PVC resin.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have included polyurethane elastomer, as taught by Shin, into the PVC foam composition of Okamura, to enhance the low-temperature property of PVC as well as to increase the initial modulus of elasticity (column 3, lines 18-20).
	Regarding the Shore A hardness, Hatori, in the analogous field of synthetic leather for automobiles (0002) discloses a foamed resin composition comprising thermoplastic polyurethane elastomer (0103) the polyurethane having a Shore A hardness of 65 to 90, overlapping the claimed Shore A hardness of 50 to 80 in claim 1 and 50 to 75 in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the TPU of modified Okamura to have a Shore A hardness of 65 to 90, as taught by Hatori, to achieve a final product with improved flexibility, and soft feeling and touch (0075).
	Regarding claim 4, Okamura discloses a cell size of 50 to 150 µm (column 3, lines 35-40), overlapping the claimed average cell size of 50 to 250 µm.
	Regarding claim 7, Okamura discloses the foam including a plasticizer (column 3, lines 20-25).
	Regarding claim 15, Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), overlapping the claimed 10 to 40 parts by mass.
	Regarding claim 16, Okamura discloses the foam including a plasticizer (column 3, lines 20-25).
	Regarding claims 22 and 23, Okamura discloses the foam having an expansion ration of 1.5 to 3.0 (column 3, lines 34-36).
Regarding claims 1-2, 4, 15, and 21-23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	
Claims 5, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Shin in view of Hatori as applied to claims 1, 2, or 23 above and further in view of Bonner (US 3,503,907).
	Regarding claims 5, 14, and 24, modified Okamura discloses the limitations of claims 1, 14, and 24 as discussed above. Okamura does not disclose the foam having a closed-cell structure.
	Bonner, in the analogous field of foamed resin layers (column 1, lines 25-35),  discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Okamura to have a closed-cell structure, as taught by Bonner, to achieve a foam with thin cells walls and suitable for use as a cushioning material (column 1, lines 10-15).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Shin in view of Hatori as applied to claims 7 or 16 above and further in view of Takeuchi et al. (US 4,510,201).
	Regarding claims 8 and 17, modified Okamura discloses the limitations of claims 7 or 16 as discussed above. While Okamura teaches the foam including plasticizer (column 3, lines 20-25), Okamura does not disclose a suitable amount of the plasticizer prompting a person of ordinary skill to look to the prior art for a suitable amount.
	Takeuchi, in the analogous field of PVC foams (column 6, lines 40-45) discloses a PVC composition comprising plasticizer in an amount of about 20 to about 100 parts by weight per 100 parts by weight of the PVC resin (column 4, lines 45-52), overlapping the claimed 40 to 9 parts by mass.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Okamura to include plasticizer in an amount of about 20 to about 100 parts by weight, as taught by Takeuchi, as this amount of plasticizer reduced adhesiveness as well as having superior dry touchness (column 5, lines 29-32).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781